Citation Nr: 0734967	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	AGO Carbon County, 
Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Regional 
Office (RO) in Philadelphia, Pennsylvania, that denied the 
veteran's claim for service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
Agent Orange.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service medical records are negative for complaints 
or findings pertaining to peripheral neuropathy.

3.  Peripheral neuropathy was initially demonstrated many 
years after service, and there is no competent medical 
evidence that it is related to service or exposure to Agent 
Orange therein.


CONCLUSION OF LAW

Peripheral neuropathy, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a letter dated in March 2005, issued prior to the rating 
decision on appeal, the veteran was notified of the types of 
evidence needed to substantiate his claim, to include the 
need to submit evidence showing current disability.  The 
veteran was also advised as to what information and evidence 
that must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that concerns 
the level of his disability.  The supplemental statement of 
the case (SSOC) issued in October 2006 advised the veteran of 
the evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's testimony at a hearing before the undersigned, 
service medical records, VA treatment records, and private 
medical statements and records.  

The Board notes that additional evidence was submitted to the 
RO in May 2007 after the June 2006 SSOC was issued, to 
include a February 2007 surgical report from St. Luke's 
Hospital and a March 2007 statement from Dr. JFM which 
indicated the veteran was status post neurolysis of the right 
foot and subtalar joint implant.  The veteran's claims file 
was transferred to the Board in July 2007.  The additional 
evidence was forwarded to the Board in October 2007.  While a 
SSOC was not issued, the Board finds that a remand for 
preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.  

There have been no material changes in, or additions to, the 
information included in the June 2006 SSOC as the evidence 
merely confirms the diagnosis of entrapment neuropathy of the 
deep peroneal nerve and posterior tibial nerves and distal 
branches.  The current diagnosis is not in dispute, solely 
the etiology of the disorders, which the new evidence does 
not address.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, and submitted private 
medical evidence to support his claim.  During the hearing 
before the undersigned, the veteran indicated that he would 
furnish an opinion from his physician regarding the etiology 
of his peripheral neuropathy.  The record was to remain open 
for 30 days to afford the veteran the opportunity to submit 
this evidence, but no additional evidence has been received.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned; the service 
medical records; and post-service and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The evidence supporting the veteran's claim includes his 
statements and some private medical evidence.  In this 
regard, the Board notes that the veteran served in Vietnam 
from July 1966 to July 1967 and thus, is presumed to have 
been exposed to Agent Orange.  In addition, private medical 
records disclose that he has peripheral neuropathy of the 
lower extremities.  It was noted in June 2006 that the 
veteran had a history of a diagnosis of distal polyneuropathy 
secondary to toxin exposure.  When seen the following month 
by another private medical provider, it was reported that the 
veteran had seen a physician who suggested that his 
polyneuropathy might be from Agent Orange exposure.

The evidence against the veteran's claim includes the medical 
findings.  Initially, the service medical records are 
negative for complaints or findings pertaining to peripheral 
neuropathy.  A neurological evaluation on the separation 
examination in July 1967 was normal.  

The veteran was seen by a private physician in October 2003 
for an evaluation of painful feet and ankles, with burning.  
When seen in December 2003, pin prick and vibrations 
sensations were decreased.  The pertinent impression was 
polyneuropathy, possibly from alcoholism.  An electromyogram 
in January 2004 revealed distal sensory polyneuropathy and 
probably superimposed entrapment neuropathy.  While, as noted 
above, it was reported in July 2006 that the veteran had been 
referred by a physician who stated that peripheral neuropathy 
might be related to Agent Orange, the examiner indicated 
following an examination that the polyneuropathy might be due 
to alcoholism.  

The Board points out that the veteran has not argued, and the 
evidence does not otherwise establish, that he has acute or 
subacute peripheral neuropathy.  Thus, he is not entitled to 
a regulatory presumption of service connection.  38 C.F.R. 
§§ 3.307, 3.309.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his peripheral 
neuropathy.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent published report, the NAS concluded:

the Secretary has found that the credible 
evidence against an association between 
herbicide exposure and chronic persistent 
peripheral neuropathy outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  
72 Fed. Reg.32,395 (June 12, 2007).

The Board finds that the NAS conclusion is of greater 
probative value than the veteran's unsupported statements 
regarding the etiology of peripheral neuropathy.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements by private physicians suggesting that the 
veteran's peripheral neuropathy is associated with his 
exposure to Agent Orange were not predicated on a review of 
the clinical record.  

In light of the NAS determination, and the fact that the 
veteran has furnished no competent medical evidence linking 
peripheral neuropathy to service or to his exposure to Agent 
Orange, the Board concludes that the preponderance of the 
evidence is against the claim for service connection.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

ORDER

Service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange, is denied.



____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


